DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Renee A. Danega, Reg. No. 73,510 on 06/28/2022.
	The application has been amended as follows:			

1. (Currently Amended) A method for adjusting at least one parameter of a communication system between two subscribers, 									wherein at least one subscriber is mobile and is a transportation vehicle, the method comprising: 												determining a current position of the mobile subscriber at a time; 					estimating a future position and environment based on the current position, captured objects and their properties and a speed and movement vector of the subscriber at that time using digital road maps and an environmental model, 							wherein a future time is in a seconds range, 								wherein a channel quality for  the future time is estimated therefrom; 			adjusting at least one parameter of the communication system based on the estimation, 	wherein the communication system uses OFDM modulation, wherein the at least one parameter is a cyclic prefix of a transmission symbol; and 						estimating the channel quality based on an estimated K factor, 				wherein the K factor indicates a ratio between direct power between the subscribers and power received via reflections, 								wherein, in response to a K factor being within a range around 1, a length of the cyclic prefix is set to a maximum of a delay of a reflection component provided only one or more previously known reflection components are being estimated  
2. (Previously Presented) The method of claim 1, wherein a sampling rate is additionally adjusted as a parameter.  
3. (Cancelled)  
4. (Cancelled)  
5. (Cancelled)  
6. (Currently Amended) An apparatus for adjusting at least one parameter of a communication system between two subscribers, wherein one subscriber is a mobile transportation vehicle, wherein at least one parameter is changed based on an estimated future the channel quality, wherein the apparatus is designed such that at least a current position of the transportation vehicle is captured or determined at a time and a future position and environment are estimated based on the current position, captured objects and their properties and a speed and movement vector of the subscriber at that time using digital road maps and an environmental model, wherein the future time is in a seconds range, wherein the channel quality for a future time is estimated therefrom, wherein at least one parameter of the communication system is adjusted based on the estimation, wherein the communication system carries out OFDM modulation, wherein the at least one parameter is a cyclic prefix of a transmission symbol, wherein the channel quality is estimated based on an estimated K factor, wherein the K factor indicates the ratio between direct power between the subscribers and power received via reflection,
 wherein, in response to a K factor being within a range around 1,a    length of the cyclic prefix is set to a maximum of a delay of a reflection component provided only one or more previously known reflection components are being estimated.  
7. (Previously Presented) The apparatus of claim 6, wherein a sampling rate is additionally adjusted as a parameter.  
8. (Cancelled)  
9. (Previously Presented) The method of claim 1, wherein, in response to an estimated K factor of greater than a threshold value, wherein the threshold value is great than 1, the length of the cyclic prefix is set to a minimum  
10. (Previously Presented) The apparatus of claim 6, wherein, in response to an estimated K factor being greater than a threshold value, wherein the threshold value is great than 1, the length of the cyclic prefix is set to a minimum. 

Allowable Subject Matter
Claims 1-2,6-7 and 9-10 are allowed.                                                                  	                       Claims 3-5 and 8 are cancelled.
 				 Reason for Allowance	
Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed					- “wherein, in response to a K factor being within a range around 1, the length of the cyclic prefix is set to a maximum of a delay of a reflection component provided only one or more previously known reflection components are being estimated”, as cited in claims 1 and 6, respectively, have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended.
The closest prior art on record ALIEEV et al US 2017/0041760 Al fails to teach the feature of												- “wherein, in response to a K factor being within a range around 1, the length of the cyclic prefix is set to a maximum of a delay of a reflection component provided only one or more previously known reflection components are being estimated”, as cited in claims 1 and 6, respectively.
The other relevant prior art in the record fail to teach the above subject matter.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.							Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDELTIF AJID/Examiner, Art Unit 2478

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478